DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-21, 23, 25, 35, 48, 49, 51, 56, 59, 62 and 68-75 are pending in the instant invention.  According to the Listing of the Claims, filed December 20, 2021, claims 1 and 75 were amended and claims 22, 24, 26-34, 36-47, 50, 52-55, 57, 58, 60, 61 and 63-67 were cancelled.

Status of Priority Objection - Priority Date

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2017/047088, filed August 16, 2017.
	Similarly, the inventor or joint inventor should further note that this invention’s claim to priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/375,965, filed August 17, 2016, was objected to in the Non-Final Rejection, mailed on March 4, 2021.  Consequently, the effective filing date, for examination and prosecution on the merits, is that of International Application No. PCT/US2017/047088, filed August 16, 2017.

Response to Rule 312 Communication

	The amendment under 37 CFR 1.312, filed on December 20, 2021, has been entered.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on September 3, 2021, is acknowledged: a) Group I - claims 1-21, 23, 25, 35 and 48; and b) substituted imidazo[1,2-a]pyridine of Formula (I) - p. 92, Compound I-24.
	Likewise, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on March 4, 2021.
	Next, the inventor or joint inventor should further note that claim 1 is directed to allowable substituted imidazo[1,2-a]pyridines of the Formula (I).  Pursuant to the procedures set forth in MPEP § 821.04(b), (i) claims 49, 51, 56, 59, 62 and 68-74, directed to a method for inhibiting kinase activity in a human, wherein the method comprises administering… a pharmaceutical composition comprising a substituted imidazo[1,2-a]pyridine of the Formula (I); and (ii) claim 75, directed to a method for preparing a substituted imidazo[1,2-a]pyridine of the Formula (I), respectively, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Then, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on November 27, 2020, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Moreover, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Furthermore, the inventor or joint inventor should also note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on March 4, 2021.
	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments, filed September 3, 2021, and/or the Listing of the Claims, filed December 20, 2021.
	Thus, a second Office action and prosecution on the merits of claims 1-21, 23, 25, 35, 48, 49, 51, 56, 59, 62 and 68-75 is contained within.

Reasons for Allowance

	Claims 1-21, 23, 25, 35, 48, 49, 51, 56, 59, 62 and 68-75 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to substituted imidazo[1,2-a]pyridines of the Formula (I), as recited in claim 1.
	Consequently, the limitation on the core of the substituted imidazo[1,2-a]pyridines of the Formula (I) that is not taught or fairly suggested in the prior art is the combination of R4, R5, R6 and/or R7 on the periphery of the imidazo[1,2-a]pyridine core, as recited in the provisos.  This limitation is present in the recited species of claim 25.

	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
Substituted Imidazo[1,2-a]-pyridines as IRAK 1/4 and FLT3 Inhibitors

	has been deleted and replaced with the following:
---“SUBSTITUTED IMIDAZO[1,2-a]PYRIDINES AS IRAK 1/4 AND FLT3 INHIBITORS”---

	In claim 25, the text of lines 1-2:
The compound of claim 1, or a stereoisomer thereof, wherein the compound or stereoisomer thereof, is selected from the group consisting of:

	has been deleted and replaced with the following:
---“The compound of claim 1, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of:”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Ms. Alicia M. Fraind (Reg. No. 77,918) on December 30, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624